DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 184-198 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim
recites steps for automatically adding gratuity to an electronic charge transaction of an account holder, comprising of:
(a) maintaining a record of  account information that identifies an account of the account holder from which account payment is made, the account being held at a card issuer, and associated gratuity data for calculating an amount of gratuity associated with such payment, wherein the gratuity data is accessible from the computer database using the account information (i.e. maintaining a record of related data accessible by association); and thereafter 
(b) receiving, (i) the account information, (ii) an identification of a merchant to which payment is to be made from the account identified by the account information, and (iii) a certain amount owed to the merchant by the account holder (i.e. receiving specified data (e.g. account ID/service ID/service charge)); 
(c) using the received account information, electronically accessing, from the computer database, the gratuity data (i.e. relating obtained data to stored data); 
(d) using the accessed gratuity data, calculating an amount of gratuity based on the certain amount owed (i.e. performing a simple calculation according to some known parameter); and 
(e) communicating, for receipt by the card issuer for payment authorization, (i) the account information, (ii) the identification of a merchant to which payment is to be made from the account identified by the account information, and (iii) the certain amount owed to the merchant by the account holder and the calculated amount of gratuity, Appl. 16/390,629 page 3 of 5 such that authorization by the card issuer for payment from the account of a total of the certain amount owed and the calculated amount of gratuity occurs prior to any review by the account holder of the calculated amount of gratuity, whereby determining by the account holder an amount of gratuity based on the certain amount owed in order to leave gratuity is unnecessary, and whereby calculating by the account holder the total of the certain amount owed and the amount of gratuity in completing the electric charge transaction is unnecessary (i.e. authorizing payment according to known preferences). 
The model for adding a pre-authorized gratuity to make payment for service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as a database, or electronic network communication. That is, other than reciting maintaining records in a “computer database,” and electronic communication, nothing in the claim elements precludes the step from practically being performed in human activity. For example, but for the “computer database” and electronic communication over “networks”  language, the claimed steps is a fundamental economic practice can be manually performed. Similarly, the limitation of calculating an amount of gratuity based on an amount, under its broadest reasonable interpretation, covers performance with paper and pen, but for the recitation of generic computer components involvement.  If a claim limitations, under its broadest reasonable interpretation, covers performance of the method steps directed to the fundamental economic practice of determining a gratuity according to charges associated with an account, and attaching this gratuity to the service charge for payment,  but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer database and an electronic network to perform the combined steps of the method. These elements are recited at a high-level of generality (i.e. a generic database  for recording and relating data; and an electronic network for communicating data), such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements performing as expected amount  to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 185-198 are dependent on independent claim 184, and include all the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing the claim elements (e.g. “parties”, “payment objects”, “internet”, “merchant codes”, “categories”),  or drawn to extra-solution activity (e.g. “different card issuers ”gratuities as a function of merchant codes/categories, and accommodation for changing gratuity data), limitations which are either non-functional descriptive material, or do not meaningfully limit the claim in the patentability analysis; and do not recite technology that performs outside their intended function (i.e.. “Internet” for communication).

	Accordingly, Claims 184-198 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patentable subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 184, 196 and 197  are  rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baron (US 2009 0055269), herein “Baron”.

Referring to Claim 184, Baron teaches the method performed by a party that is neither a card issuer nor a card association (¶0008: In an embodiment, the third party is a business enterprise operating at a Web site and/or other equipment adapted to interact with the user, and to provision the venue-based credit account. The business enterprise may, for example, operate an Internet web site hosted by a server), for automatically adding gratuity to an electronic charge transaction of an account holder (e.g. ¶0015: gratuity amount), comprising the steps of:
(a) maintaining, in a computer database (¶0036:  In general, the Web site will provide one or more forms for collection of user/patron data, as discussed below. This data is subsequently stored in one or more databases that may be co-located with the host at which the Web site application executes, or may be located on remote hosts communicatively coupled to the Web site host) , 
(i) account information that identifies an account of the account holder from which account payment is made, the account being held at a card issue (¶0038: The account details may include the user's name, address (and/or other contact information), age (optional), preferred form of user payment guarantee (e.g., a credit card or debit card account number and expiration date, or a bank account, such as a checking account, from which automated withdrawals are authorized), and 
(ii) in association therewith, gratuity data for calculating an amount of gratuity associated with such payment (¶0015: The request of the user to provision a venue-based credit account may consist of at least one user preference and provisioning the venue-based credit account may include informing the venue of the at least one user preference. The user preference may be a gratuity, a method of calculating a gratuity amount and/or an acceptance of a gratuity policy set by the venue. Alternatively, or in addition, the user preference may include a payment guarantee means, which may consist of a cash prepayment, a bank account, a credit card account, a debit card account, and/or a web-based payment guarantee); 
 (iii) wherein the gratuity data is accessible from the computer database using the account information¶0028: For example, predefined gratuity amounts may be established on a per-item or percentage of total order basis, or other basis); and thereafter
 (b) electronically receiving, over one or more networks (e.g. Fig. 2, step 36;  ¶0032: communications network; and ¶0035), 
(i) the account information (; ¶0047: account number),
(ii) an identification of a merchant to which payment is to be made from the account identified by the account information (¶0047: financial information of the user and merchant account information of the vendor), and 
(iii) a certain amount owed to the merchant by the account holder; (c) using the received account information, electronically accessing, from the computer database, the gratuity data; (d) using the accessed gratuity data, calculating an amount of gratuity based on the certain amount owed (¶0047: This may involve adding the user's credit or debit card account information (account number, expiration date, name, other identifying information, etc.) to the virtual ticket within the POS system. Or, the service itself, for example, as a payment processor or third party to the transaction, may financially settle the transaction without providing such information directly to the establishment. For example, the establishment POS system may present the account total to the Web site, the appropriate gratuities may be added (in accordance with the venue's requirements or the user's specified preferences or instructions) and the Web site may provide a payment processor with transaction clearing information, including, for example, financial information of the user and merchant account information of the vendor. Upon receiving acknowledgement from the payment processing center, the Web site may return payment settlement information to the establishment.; and 
(e) electronically communicating, over one or more networks, for receipt by the card issuer for payment authorization, (i) the account information, (ii) the identification of a merchant to which payment is to be made from the account identified by the account information, and (iii) the certain amount owed to the merchant by the account holder and the calculated amount of gratuity (e.g. ¶0023: financially settling the transaction may include providing a payment processor with transaction clearing information, said transaction clearing information comprising financial information of the user and merchant account information of the venue), Appl. 16/390,629 page 3 of 5 such that authorization by the card issuer for payment from the account of a total of the certain amount owed and the calculated amount of gratuity occurs prior to any review by the account holder of the calculated amount of gratuity, whereby determining by the account holder an amount of gratuity based on the certain amount owed in order to leave gratuity is unnecessary, and whereby calculating by the account holder the total of the certain amount owed and the amount of gratuity in completing the electric charge transaction is unnecessary (¶0028; and ¶0039: Other user preferences may also be associated with the user account. For example, preferences relating to the payment of gratuities may be specified. The user may configure his/her account such that gratuities are automatically added to each individual purchase (e.g., each individual drink order recorded on a tab processed in the manner discussed below) and/or to aggregate purchases (e.g., a total of a bar tab processed in the manner discussed below). Gratuity amounts may be determined on a flat fee, percentage of total order, percentage of total amount spent at a venue, combinations of flat fee and percentage-based payment amounts (e.g., based on itemized ordering or other bases.).

Referring to Claims 196 and 197, Baron teaches the method of claim 184, further teaching the method comprising enabling an account holder to change gratuity data for calculating gratuity for a respective merchant; and providing an interface, accessible over the Internet by a client device of the account holder, which client device is configured for Internet communications, and by which interface the account holder is enabled to change gratuity data for calculating gratuity for a respective merchant (¶0046: As indicated, once the user has activated his/her credit account at the establishment, the user/patron (or user-designee) is enabled to charge purchases to that account. Prior to leaving the establishment, the user/patron may close (deactivate) the credit account, step 20, either by indicating same to the appropriate establishment personnel, by instruction issued via a text message, the Web site (e.g., via an application resident on a mobile phone or other device) or other means (e.g., a dedicated terminal within the establishment); in any of the foregoing methods of closing the account, the user may, in addition, change the previously specified preference with respect to gratuities; in view of  ¶0050: Referring now to FIG. 2, a basic architecture for processing the methods of the present invention is illustrated. System 22 includes one or more clients 24 communicatively coupled to one or more servers 26 via one or more computer networks 28, such as the Internet. The client may be any form of personal computer or mobile device, as discussed above. The server 26 acts as a host for the Web site and/or databases described above. In cases where the databases are hosted remotely from the Web site, additional servers (not shown in this illustration) would be communicatively coupled to server 26 (e.g., via network 28).).  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 
made.


Claims 185-194 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron; in view of Pletz et al. (US 7,401,731), herein “Pletz”.

Referring to Claim 185, and similar limitations recited at claims 192-194, Baron teaches the method of  claim 184, further teaching wherein the method does not exclude performance for a variety of issuers (¶0028: Preferably, after the initial provisioning, the venue-based credit account may be accessed (as described below) at multiple venues for an indefinite period of time. Provisioning may be accomplished by providing at least one user preference such as a payment guarantee valid for an amount not exceeding a pre-set limit, where the payment guarantee is funded from, for example, a bank account or credit or debit card account, or a PayPal.RTM. account or similar web-based service. Spending limits and other preferences may be established at the time the venue-based credit account is provisioned), and further teaches customization  based on purchases  rather than a set amount spent at any one merchant (¶0028: For example, predefined gratuity amounts may be established on a per-item or percentage of total order basis, or other basis.; and ¶0039: Other user preferences may also be associated with the user account. For example, preferences relating to the payment of gratuities may be specified. The user may configure his/her account such that gratuities are automatically added to each individual purchase (e.g., each individual drink order recorded on a tab processed in the manner discussed below) and/or to aggregate purchases (e.g., a total of a bar tab processed in the manner discussed below). Gratuity amounts may be determined on a flat fee, percentage of total order, percentage of total amount spent at a venue, combinations of flat fee and percentage-based payment amounts (e.g., based on itemized ordering), or other bases); effectively enabling a method that accommodate “different gratuities” in the instance of accommodating a “plurality of accounts”.
However, Baron is silent to multiple issuers for each of a plurality of accounts of the account holder that are held at different card issuers, and wherein different same merchant transaction rules data is specified by the account holder for each of the plurality of different accounts.  
Pletz in his model for transaction product with multiple customized relationships, discloses “multiple issuers for each of a plurality of accounts of the account holder” (e.g. Abstract: A computer implemented method and system for implementing a mechanism with multiple customized relationships may involve identifying one or more customized rules for an access mechanism associated with a customer; establishing a plurality of accounts for the customer wherein the plurality of accounts comprise different accounts with different account characteristics; and invoking one of the plurality of accounts for a transaction through the access mechanism, based at least in part on the one or more customized rules); and wherein different transaction rules (e.g. gratuity amounts) is specified by the account holder for each of the plurality of different accounts with the same merchant (col. 11, lines 10-49: Priority rules may determine what account applies to a particular transaction, based on various factors. The factors may be defined by the customer and/or other participant. For example, the customer may indicate that the customer wants to maximize reward points. The system may then respond by selecting an account for each transaction that will maximize rewards points for the customer. Other rules and/or preferences may be applied. At step 214, one or more payment rules may be identified. Payment rules may determine how payments are made for the various accounts. For example, certain accounts may have a higher priority than other accounts. In addition, the account with the highest interest rate may be paid off first. Other specifics regarding payment may be identified. At step 216, one or more funding rules may be identified. Funding rules may determine where or how to draw funds for payment. One or more funding sources may be identified. Funding sources may include banking accounts (e.g., checking account, savings account, etc.) and/or other sources of funds (e.g., investment funds, retirement funds, etc.). Funding sources may include various other banks, financial institutions, etc. For example, a funding account may be shared among multiple accounts. At step 218, one or more accounts or relationships may be established for the customer or group of customers. For example, a customer may have various combinations of a stored value account, a credit card account, a loyalty account, a co-brand account and/or other relationship. At step 220, customer behavior and/or other data may be monitored. Customer behavior may include spending habits, payment habits, life events and/or other data. The monitored data may be used to offer incentives, suggest modifications, and/or other action. At step 222, the accounts and/or relationships may be modified. At step 224, the rules, including payment rules and/or funding rules, may be modified. Other characteristics, such as customer preference, may also be modified. While the steps are illustrated in one exemplary order, the steps of FIG. 2 may be performed in other sequences; and col. 12, lines 3-20:  Priority Rules 330 may define which account is invoked for each transaction based on one or more defined conditions. The conditions may be based on transaction type, merchant or provider identity or type, transaction amount, timing of transaction and/or other condition defined by the customer and/or other entity. In addition, multiple accounts may be used for a transaction, based on the defined rules. The Account/Relationship 310 may include various accounts which may be associated with one or more customers 310, 312. The various accounts may include stored value account 340, debit account 342, credit card account 344, loyalty card account 346, co-branded account 348 and/or other types of card products, accounts and/or relationships with an entity. In addition, at the point of sale with merchant 320 (or other provider 322), the customer may override any predefined rule and select a preferred account).
Claims 192-194 essentially recite the same limitations save for language of claims 193/194 reciting each of a plurality of different accounts of each of the plurality of different account holders.  Again, while Baron does not teach away from this model, albeit embraces “different account holders” with accommodating user-designee (Abstract),  he does not specifically teach this limitation. 
Pletz however does (Fig. 6; and associated text at col. 17, lines 20-58, in view of Abstract: multiple relationships with an issuing entity (e.g., bank, etc.) where each relationship may be defined by one or more sets of rules that are customized for a particular customer).
One of ordinary skill in the art would find it obvious to embrace customization of gratuity policies among multiple issuers to accommodate the variety of spending limits and terms that are imposed by the specific card issuers.  Likewise, it would be obvious to customize gratuity policies according to user reflecting their spending behaviors, preferences and credit. (See also Pletz: Background).  

Referring to Claim 186, Baron in view of Pletz, teaches the method of claim 185, Baron further teaching the method comprising after said step (e) performing, by the party that is neither the card issuer nor the card association, the steps of electronically receiving, over one or more networks, from the card issuer, an authorization code for payment from the account of the total of the certain amount owed and the calculated amount of gratuity; and electronically communicating, over one or more networks, for receipt at a point of sale of the merchant, the authorization code for payment from the account of the total of the certain amount owed and the calculated amount of gratuity (¶0047: For example, the establishment POS system may present the account total to the Web site, the appropriate gratuities may be added (in accordance with the venue's requirements or the user's specified preferences or instructions) and the Web site may provide a payment processor with transaction clearing information, including, for example, financial information of the user and merchant account information of the vendor. Upon receiving acknowledgement from the payment processing center, the Web site may return payment settlement information to the establishment; and ¶0053). 

Referring to Claims 186-191, Baron in view of Pletz, teaches the method of claim 186, Baron further teaching the method comprising, wherein the account information is provided at the point of sale by the account holder using a payment object ; wherein the payment object is a credit card, debit card, charge card, or stored-value card; and/or wherein the payment object is a smartphone phone; and/or wherein the payment object comprises a consumer electronic device for generating digital signatures and for performing encryption; and/or wherein the payment object comprises a consumer electronic device for securely containing encryption keys and private keys of public-private key pairs  (¶0033: For example, the user may request provisioning of an account upon arriving at a particular establishment, for example using a mobile computer device, personal digital assistant, mobile phone equipped with a Web browser, or other similar device. Alternatively, or in addition, the establishment itself may provide means (such as a computer terminal configured for Internet access) for the user/patron to request provisioning of a venue-based credit account. Such means may include, for example providing an electronic device through which a conventional credit card (e.g., a magnetic stripe bank card, integrated circuit ("smart") card or any other type) may be swiped, together with means for identity verification (e.g., photo ID, signature or other biometric indicator; and ¶0035:  For example, in the case of personal digital assistants, mobile phones and the like which are not equipped with a Web browser or for which the user/patron prefers not to use the Web browser feature, the user may request provisioning an account using text messaging sequences or a client application resident on the device/mobile phone. Such a client application or applet may be specially configured to allow the user/patron to specify the information described below in order to provision the credit account..).  

Claims 195 and 198 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baron; in view of Blonder et al. (US 5,708,422), herein “Blonder”.

Referring to Claim 195, Baron teaches the method of claim 184, and Baron further teaches the method of associating preference  data for calculating gratuity for each respective merchant (¶0015: The request of the user to provision a venue-based credit account may consist of at least one user preference and provisioning the venue-based credit account may include informing the venue of the at least one user preference. The user preference may be a gratuity, a method of calculating a gratuity amount and/or an acceptance of a gratuity policy set by the venue);  and recognizes merchant or venue types that gratuity information would be warranted and gratuity preferences executed (e.g. ¶0058); yet Baron is silent to “maintaining merchant codes”.
Blonder however in his model for authorizing transaction according to predefined preferences discloses maintaining merchant codes relating to categories (Fig. 6); and validated by preferences attached to account (Fig. 2; and col. 5, lines 32-39: Validation database 106 is a processor-controlled centralized database facility which is a repository of records or profiles for all credit/debit card numbers assigned by a card issuer to its customers. Validation database 106 is designed to authorize transactions charged to card numbers stored therein. Such authorization may be based on a set of pre-defined parameters included in the profiles associated with the card numbers).
One of ordinary skill in the art would find it obvious to recognize merchant types and capture merchant codes for reference thereof, to accommodate the variety of recognized tipping policies associated with the venue (e.g. take-out service as opposed to high-end bar service would warrant a different tipping algorithm).

Referring to Claim 198, Baron teaches the method of claim 184, and Baron further teaches providing an interface, accessible over the Internet by a client device of an account holder, which client device is configured for Internet communications (e.g. Fig. 2/¶0050: Internet), and by which interface the account holder provides gratuity data for calculating an amount of gratuity based on a particular venue and/or purchasing pattern (¶0015: Ibid and/or ¶0039: Other user preferences may also be associated with the user account. For example, preferences relating to the payment of gratuities may be specified. The user may configure his/her account such that gratuities are automatically added to each individual purchase (e.g., each individual drink order recorded on a tab processed in the manner discussed below) and/or to aggregate purchases (e.g., a total of a bar tab processed in the manner discussed below). Gratuity amounts may be determined on a flat fee, percentage of total order, percentage of total amount spent at a venue, combinations of flat fee and percentage-based payment amounts (e.g., based on itemized ordering), or other bases). 
Blonder discloses specifically, a “category” of service (e.g. Fig. 6).
One of ordinary skill in the art would find it obvious to recognize merchant types to accommodate the variety of recognized tipping policies associated with the venue and/or preference for venue type (e.g. take-out service as opposed to high-end bar service would warrant a different tipping algorithm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687